MEMORANDUM2
Dallas Graham and Jeanene Senarighi Wickerham appeal pro se the district court’s dismissal, with prejudice, of their tax refund action against the United States for failure to state a claim upon which relief may be granted pursuant to Fed. R.Civ.P. 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal of a complaint for failure to state a claim, see Partnership Exch. Sec. v. NASD, 169 F.3d 606, 608 (9th Cir.1999), and we affirm for the reasons stated in the district court’s order entered on March 8, 2000.
The Wickerhams’ assertion that the district court erred by not affording them an opportunity to amend their complaint is not persuasive. See Reddy v. Litton Indus., Inc., 912 F.2d 291, 296 (9th Cir.1990) (stating that dismissal with prejudice is not an abuse of discretion if amendment would be futile).
We have considered the Wickerhams’ remaining contentions, and they lack merit.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.